OPINION — AG — (1) THE STATUTES MAY BE RECONCILED, AND YOUR QUESTION ANSWERED AS FOLLOWS: HOUSE BILL NO. 566, 31ST LEGISLATURE, 1ST SESSION, DOES NOT REPEAL BY IMPLICATION 22 O.S. 1961 116 [22-116], ET SEQ., AS IMMATERIALLY AMENDED BY SENATE BILL NO. 248, 30TH LEGISLATURE, 1965, AND THE OFFICE OF COUNTY PROBATION OFFICER IS NOT ABOLISHED THEREBY. (2) THE PROVISIONS OF HOUSE BILL NO. 566, 31ST LEGISLATURE, 1ST SESSION, THE COURT, MAY NOT SUSPEND THE SENTENCE OF ONE CONVICTED OF A MISDEMEANOR. CITE: 22 O.S. 1961 116 [22-116], 22 O.S. 1965 Supp., 991 [22-991] (HUGH COLLUM) FILENAME: m0000911 ROBERT D. SIMMS DISTRICT JUDGE ATTORNEY GENERAL OF OKLAHOMA — OPINION JULY 5, 1967 OPINION — AG — (1) THE STATUTES MAY BE RECONCILED, AND YOUR QUESTION ANSWERED AS FOLLOWS: HOUSE BILL NO. 566, 31ST LEGISLATURE, 1ST SESSION, DOES NOT REPEAL BY IMPLICATION 22 O.S. 1961 116 [22-116], ET SEQ., AS IMMATERIALLY AMENDED BY SENATE BILL NO. 248, 30TH LEGISLATURE, 1965, AND THE OFFICE OF COUNTY PROBATION OFFICER IS NOT ABOLISHED THEREBY. (2) THE PROVISIONS OF HOUSE BILL NO. 566, 31ST LEGISLATURE, 1ST SESSION, THE COURT, MAY NOT SUSPEND THE SENTENCE OF ONE CONVICTED OF A MISDEMEANOR. CITE: 22 O.S. 1961 116 [22-116], 22 O.S. 1965 Supp., 991 [22-991] (HUGH COLLUM)